Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/14/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 in view of Coombs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 UCS 103 as unpatentable over Coombs in view of Anderson.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the newly added amendment seems to have introduced an error on line 7.  The claim reads “through the first flow path connector, the at least and through the second flow path connector,” with “one flow cell part” deleted from after “the at least”.  The examiner believes this to be a typo. For the purposes of examination, it will be interpreted as “the at least two flow cell parts”, however clarification is required in the next response.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs U.S. Publication 2017/0370826 in view of Anderson “Quartz Flow Cells for Continuous Spectrophotometric Analysis of Column Effluents”.
With respect to claim 1, Coombs discloses a flow cell system comprising:
Optical measuring device comprising a first and second flow path connector (Figure 1 and Figure 2, 1st and 2nd flow path connector = funnel 106, 108, P.0045)
A least one flow cell part provided in between the first and second flow path connectors such that a flow in a flow path in which the optical measuring device can be arranged will flow through the first flow path connector, the at 
At least one releasable connection device arranged for releasably connecting the at least one flow cell part in between the first and second flow path connectors (P.0045, connection device = screws)
Wherein the flow cell part comprises a fixedly mounted light transmitting device and a fixedly mounted light receiving device (Figure 1, light pipes 112, P.0046, P.00439)
Wherein an optical path of fixed length is provided between a light transmitting end of the light transmitting device and a light receiving end of the light receiving device (P.0050, core chamber 214 has fixed size 2 x 2 mm)
Wherein said light transmitting device is configured to be connected to a light source and said light receiving device is configured to be connected to a detector such that said optical path is configured to be provided in a flow which will be transferred through the optical measuring device when it is connected to a flow path (P.0046, P.0043)
However, Coombs fails to disclose at least two flow cell parts wherein the at least two flow cell parts have at least two different optical path lengths. 
Anderson discloses quartz flow cells comprising:
At least two flow cell parts provided between first and second flow path connectors such that a flow in a flow path in which the optical measuring device can be arranged with flow through the first flow path connector, the two flow cells, and through the second flow path connector (Page 970, last column, “1.00-cm path quartz cell 2, and the 0.20-cm. path cell, 15”, Figure 1, Page 970, middle column “Two cells of different optical path length (1.00- and 0.20-cm) may be used in series”, flow path connectors = upper and lower pressure plates 4,5)
Wherein the at least two flow cell parts have at least two different optical path lengths (Page 970, last column, “1.00-cm path quartz cell 2, and the 0.20-cm. path cell, 15”, Figure 1, Page 970, middle column “Two cells of different optical path length (1.00- and 0.20-cm) may be used in series”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the separate flow cells in series as in Anderson for the modular flow cell of Coombs since Anderson notes multiple path lengths allows measuring “a greater range of densities” (Page 970, middle column).  Additionally, it should be noted that multiplying working components of device has been shown to require ordinary skill in the art.  In this case, each flow cell having its own light input and output is simply a matter of multiplying the working parts of Coombs. 

With respect to claims 2, 9, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
At least one sealing device provided in between each flow path connector and at least flow cell part and between each flow cell part if more than one are provided, said sealing device being provided for keeping a flow provided through the optical measuring device from a connected flow path inside the optical measuring device (P.0045, sealing device = tube connectors 303A, 303B)
The first and second flow path connectors can be adapted for different sizes of connecting flow paths and for different types of connectors (“can be adapted” is not positively limiting, however funnel shape of 106 and 108 allows for differently sized components)

With respect to claims 5 and 6, Coombs in view of Anderson discloses all of the limitations as applied to claim 1 above. In addition, Coombs discloses:
The light transmitting and light receiving devices are light pipes fixedly mounted in the flow cell part such that they protrude into a flow cell part flow passage when the optical measuring device is connected to a flow path (Figure 2, light pipes 112 protrude into light path to convert to square central portion, P.0047, P.0043)
A connection end of the light transmitting device being the opposite end to the light transmitting end is provided with a distance cap and a connection end of the light receiving device being the opposite end to the light receiving end is provided with a distance cap, said distance caps being arranged to assure that a distance is kept between the light transmitting device and a connecting optical fiber and between the light receiving device and a connecting fiber (Figure 2, P.0043, holder 110 ensures specific distance)
However, Coombs fails to disclose the light transmitting device and light receiving device are optical fibers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the light pipes of Coombs with optical fibers since both are well recognized in the art for internally and reliably transferring light beams.  Optical fibers give the added benefit of being flexible and more protective against exterior lighting effects. 

With respect to claim 7 and 8, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
The connection device is at least one screw and the first and second flow path connected comprise mating connection device receiving holes for receiving the screws during connection  (P.0045, Figure 3A, screw = 303A, 303B, receiving holes show on figure)
The first and second flow path connectors comprise a flow path connecting part and a flange part, wherein the flange part comprises at least two diametric oppositely provided connection device receiving holes (Figure 2, connecting part = funnel 106, 108, flange part = cone to square converting portion 208, 204) 
However, Coombs fails to disclose the connection device also has a nut. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a nut with the screw of Coombs as nuts are well known in the art for locking a screw in place.  In Coomb’s case, the screws seem to be self-tightening screws used to tighten directly into the housing 104 and 108.  However, nuts would be appropriate if the screws needed pressure to tighten the housing from both sides. 

With respect to claim 11, Coombs discloses all of the limitations as applied to claim 1 above.  In addition, Coombs discloses:
A first light guide holder is provided to a first end of the flow cell part and is arranged to provide connection capabilities for a connecting light guide to the light transmitting device of the flow cell part (Figure 3A/3B, light guide holder = input holder 306, P.0064)
The light receiving device is connected to a second end of the flow cell to provide connection capabilities with the light guide (P.0064)
However, Coombs fails to disclose a second light guide holder to connect to the light receiving device. Figure 3B and P.0064 disclose that the light receivers are connected to the flow cell but fails to specifically what is holding it there.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have some sort of holder to enable connecting the light receiving device of Coombs to the flow cell.  One of ordinary skill in the art would know to provide a static holder to ensure that the light receiver device is easily and repeatedly attached to the flow cell in the same manner for consistency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877